September 07, 2007


Mr. Don Wayne Cruse Jr.
Assistant Solicitor General
Office of the Attorney General
P. O. Box 12548 (MC 059)
Austin, TX 78711-2548

Mr. Wayne T. Rife
The Law Offices of Wayne T. Rife, P.C.
3205 Earl Rudder Freeway South
College Station, TX 77845
Mr. Robert Francis Johnson
Assistant Attorney General
P.O. Box 12548 Capitol Station
Austin, TX 78711-2548

RE:   Case Number:  05-0321
      Court of Appeals Number:  10-03-00375-CV
      Trial Court Number:  03-000679-CV-361

Style:      TEXAS A&M UNIVERSITY SYSTEM, TEXAS ENGINEERING EXPERIMENT
      STATION, AND DR. MARK MCLELLAN
      v.
      DR. SEFA KOSEOGLU

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Marc Hamlin |